                       Case 1:20-cv-01114-CM
                       Case 1:20-cv-01114-CM Document 13 Filed
                                                         Filed 07/24/20
                                                               08/12/20 Page
                                                                        Page 11 of
                                                                                of 22



                                                                             USDCSDNY
                                                                             OOCUMENT
                                                                             ELECTRONICALLY Fll.ED
                                                                             DOC #: _ _ _         . .,.t __,__
                                                T HE C ITY OF N EW Y ORK
                                                                             DATE FILED:
                                                                           I,!:;:::=:=;;~~~~~~
                                                                                                   gIJ-j?o?,o
JAMES E. JOHNSON                              LAW D EPARTMENT                                                        BRIA ZAPERT
Corporation Counse l                               I00 CHURCH STREET                                                    Senior Counsel
                                                   NEW YORK, NY I0007                                            Phone: (2 12) 356-2354
                                                                                                                   Fax: (21 2) 356-3509
                                                                                                                  bzapert@law.nyc.gov


                                                                        July 24, 2020      2S /i "2.-( 2-a 2o
          BYECF
          Honorable Colleen McMahon
          United States District Judge
                                                                            ~ ,(_ Qc> Jv+           \ ./',11--••.A·5     0-v,/✓z_
          United States District Court
          Southern District of New York
                                                                               t ~<,   +   (;,o   tl\.-4::1      £. ~ . , <OVL
          500 Pearl Street                                                      0~     ~ ~ -\-t        -H,   4    -k     1-\1<.J sUJ~ ~
          New York, NY 10007

                           Re :   Amaury Gomez v. the City of New York et al. ,
                                  20 Civ. 1114 (CM) (BCM)

          Your Honor:

                  Defendant City of New York writes to provide a brief status update and respectfully
          request a stay of this case in its entirety for ninety (90) days. Defendant has requested one prior
          ninety day extension to the scheduling order, which Your Honor granted on April 23 , 2020.
          Plaintiff "opposes (this request) without specific language waiving all statute of limitations
          defenses relative to filing the amended and serving the individual defendants ."

                  With respect to plaintiffs objection, defendants note that the statute oflimitations for
          plaintiffs federal claims - and thus the time to add any newly identified officers - does not run
          until January 30, 2022. Thus, a waiver of the statute of limitations to add any as yet unidentified
          officers here is unnecessary as the stay will lapse long before the three-year limitation period
          expires.

                  Defendants seek an additional stay of 90 days stay to allow the CCRB to close its
          investigation and for the New York Police Department to provide us documentation to identify
          the officers involved in the alleged misconduct in this case. This time is necessary because of the
          scope of the discovery in this case and the substantial challenges inherent in working remotely.
          The issues in this case implicate multiple agencies and the pandemic has made coordinating and
          obtaining responsive materials more time consuming. Counsel for defendants and presumably for
          plaintiff have worked remotely since the last stay of discovery was granted and unfortunately
          anticipate doing so for some time going forward. Defendant City of New York understands that
          documentation will be needed from the NYPD to fully respond to plaintiffs complaint. The
          NYPD has limited ability to provide the Law Department with documents that are necessary for
          Case           --------------
          Case 1:20-cv-01114-CM
               1:20-cv-01114-CM Document
                                Document 13
                                         11 Filed 08/12/20 Page
                                            Filed 07/24/20 Page 2
                                                                2 of
                                                                  of 2
                                                                     2




litigation (as has been the case for some months), given the many demands on the NYPD due to
the pandemic.

        For the reasons set forth above, defendants request a further stay in litigation for 90 days
from July 24, 2020 to October 22, 2020. Further, as mentioned above, on information and belief,
the CCRB is still conducting its investigation into the incident underlying the complaint in this
action. Until that investigation is closed, this office cannot obtain the CCRB investigation
documents .

       Thank you for your consideration.

                                                              Respectfully submitted,

                                                              'B VtaY\I Zetp0Vt!S/
                                                              Brian Zapert
                                                              Senior Counsel

cc:    BYECF
       John P. Grill , Esq.
       Law Offices of John P. Grill
       Attorneys for Plaintiff




                                                -2-
